Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 6/26/2020.
Claims 1-17 are rejected. 

Examiner Notes 
Examiner notes that due to error on prior Non-Final action issued 3/11/2022, the time period is restarted based on current Non Final action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020, 10/14/2020 and 1/20/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998);  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);  In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent 10,951,599. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application and dependent claims of above mentioned Patent(s). 
For example, both the inventions are directed towards – secure access to modem with service provider with receiving of authentication token, with hash of SSH server, and public key, further where the authentication token is transmitted to SSH server and decrypted based on hash of SSH server public key and comparing the hash of SSH server and encrypted token hash and other steps as described in independent claim(s). Thus claim 1 and independent claim(s) of instant application are broader and anticipated by claim 1 of Patent ‘599.
The subject matter claimed in the instant application is an obvious variant of the above mentioned Patent(s).  Thus, the claims of the instant application are anticipated by narrower or identical limitations of the above mentioned Patent(s) or rendered obvious by including features not explicitly recited that are so commonly performed as to be presumed inherent.  Any limitations of the claims of the Instant Application not 
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is non-statutory type double patenting rejection since the conflicting claims have been patented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

As per claims 1, 14 and 17, applicant recites the limitation “configuring at least one modem interface at least in part using the authentication token”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to whether “the authentication token” is referring to the “encrypted authentication token” or the “decrypted authentication token”.
As per claims 2-16, these claims are rejected based on dependency to claims 1, 14 and 17.

Examiner Notes 
Claims 2-13, 15-16 overcome prior art reference however they are rejected under Double Patent rejection as described above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2015/0095648 to Nix et al. (hereinafter known as "Nix”) and U.S. Publication 20180115554 to Dyon et al. (hereinafter known as " Dyon”).

As per claim 1 Nix teaches, a method of accessing a modem (Nix Para 0076-0077, module 101 can use the physical interface 101a to transmit data to and receive data from a server 105 through base station 103; Examiner asserts all communication between module 101 and server 105 goes through base station 103, and as such, base station 103 acts as the MSO 102 described by Applicant in Fig. 3 of the Specification) for use with a service provider (Nix Fig. 2, service provider 108), comprising: 
receiving an encrypted authentication token from the modem  (Nix Para 0313, module 101 sends message 208 which includes module encrypted data 403a (encrypted by key 813) which includes sensor data 305 (received at base station 103, Para 0076)), the authentication token having a modem password stored in secure memory and being encrypted according to a public key (Nix Para 0310 and 0313, module encrypted data 403a encrypted using shared secret key 813 comprising pre-shared secret key installed by module provider 109 or end user); 
transmitting the encrypted authentication token to an authentication server (Nix Para 0313, message 208 which includes module encrypted data 403a which includes public key 111b is sent to server 105 (from base station 103 from module 101, Para 0076)); 
(Nix Para 0314, module 101 receives a response 209 and confirmation that server 105 properly received and processed (decrypted) message 208), the decrypted authentication token comprising the modem password; 
generating an authentication key and a privacy key from the modem password (Nix Para 0194, shared symmetric key 127 included within message 208); 
configuring modem interfaces at least in part using the authentication token, the modem interfaces including a network management protocol interface (Nix Para 0195, symmetric key used for symmetric ciphering between module 101 and server 105 to generate module encrypted data 403; Para 0178, symmetric key 127 derived using server public key 114; Para 0105, server public key 114 associated with M2M service provider 108; Para 0194, encryption function using server public key can generate module encrypted data 403); and 
However, Nix does not appear to specifically disclose modem using the network management protocol interface according to at least one of the generated authentication key and the privacy key.

In the same field of endeavor, Dyon teaches wherein the modem using the network management protocol interface according to at least one of the generated authentication key and the privacy key (Dyon Para 0216, token uses digital signature including cryptographic hash function in combination with cryptographic key and Para 0227, interface between user and client side auth. App occurs using secure shell protocol).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Nix with the invention of Dyon. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. Use of such hashing algorithms and authentication codes are known to those of skill in the art for providing trust and verification (Dyon, Para 0216). In addition, Dyon teaches the SSH interface between the user and client side auth App 204 occurring in application layer L7 (Dyon, Para 0227). In this invention, beginning with layer L4 and higher, the layers are protocols that are true “source to destination” or end-to-end layers and not concerned with the details of underlying communications facility (Dyon, Para 0009), and therefore enhance security in computer networks (Dyon, Para 0001).
Claim 14
Claim 14 is rejected in accordance with method of claim 1.

Claim 17,
Claim 17 is rejected in accordance with method of claim 1.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Xue et al US Patent 9,578,503 
Rossi et al US Patent 8,953,798
Zarcone et al US Patent 10,931,456
Dyon et al US Patent 2018/0115554
Nix et al US Publication 2015/0095648 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431